      Case 4:19-cv-00212-MW-MAF Document 162 Filed 10/02/20 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

JAC’QUANN (ADMIRE)
HARVARD; J.H., a minor, by and
through his parent and natural
guardian, Valentine Robinson;
ANGEL MEDDLER; JUAN
ESPINOSA; JEROME BURGESS
(a/k/a SHAM’LA GOD ALLAH);
JAMES W. KENDRICK, JR.; and
JOHNNY HILL; on behalf of
themselves and all others similarly
situated,

       Plaintiffs,

vs.                                    CASE NO.: 4:19-cv-00212-MW-CAS

MARK INCH, in his official
capacity as Secretary of the Florida
Department of Corrections, and
FLORIDA DEPARTMENT OF
CORRECTIONS, an Agency of the
State of Florida,

     Defendants.
_____________________________/

      NOTICE OF PARTIAL COMPLIANCE REGARDING ORDER ON
        THIRD MOTION TO COMPEL DISCOVERY RESPONSES1




1
  The Notice is “partial” to the extent that the Order provides different deadlines
for the discovery at issue in the Third Motion to Compel. The instant notice
concerns RFPs 346, 353 and 355 to Inch.
                                        1
     Case 4:19-cv-00212-MW-MAF Document 162 Filed 10/02/20 Page 2 of 4




         The parties, by and through undersigned counsel, pursuant to the Court’s

Order on Plaintiffs’ Third Motion to Compel (ECF 158) (“Order”), hereby submit

the following:

         1.   Pursuant to the Court’s ruling with regard to RFP 346 to Inch, the

parties hereby notify the Court of their proposed solution to provide FERPA notice

to former inmates of the disclosure of their educational records pursuant to court

order.

         2.   At this time, FDC has identified 258 former inmates whose status as

exceptional students will be disclosed to Plaintiffs in connection with Defendants

responding to RP 346.

         3.   FDC shall send such FERPA notice by U.S. Mail to the address the

former inmate provided in connection with their release plan. In the event no

address was provided by the former inmate at the time of their release from FDC

custody, FDC shall make reasonable efforts to search public records to locate an

address for the former inmate.

         4.   The mailing of such FERPA notices shall commence immediately and

shall be completed no later than November 2, 2020.

         5.   The former inmates shall have until November 23, 2020, to object to

the disclosure of their educational records by providing such objection to FDC



                                         2
     Case 4:19-cv-00212-MW-MAF Document 162 Filed 10/02/20 Page 3 of 4




pursuant to the contact information provided in the notice. Defendant will provide

the list of names of former inmates responsive to RFP 346 by December 1, 2020.

      6.     With regard to RFPs 353 and 355 regarding “the FSU Study,” the

parties hereby notify the Court that they continue their meet and confer efforts to

resolve these requests. Defendants have explained their search efforts to Plaintiffs

and the parties will continue to meet and confer to address Plaintiffs’ continuing

concern that additional responsive documents exist. Plaintiffs retain their right to

seek relief from the Court, including renewing their request that the Defendants

provide a search affidavit.

      Certificate of Word Limit: Under N.D. Fla Local Rule 7.1(F), I hereby

certify that this document contains 377 words.

Dated: October 2, 2020                       Respectfully submitted,

s/ Kelly Knapp                               s/ Nicole Smith
Kelly Knapp                                  Nicole Smith
Fla. Bar No. 1011018                         Florida Bar No. 0017056
Southern Poverty Law Center                  Rumberger, Kirk & Caldwell
4770 Biscayne Blvd., Suite 760               Jeffrey James Grosholz
Miami, FL 33137                              Florida Bar No. 1018568
Telephone: (786) 347-2056                    Post Office Box 10507
kelly.knapp@splcenter.org                    Tallahassee, Florida 32302-2507
                                             Telephone: (850) 222-6550
Marcel A. Lilavois, Jr.                      nsmith@rumberger.com
Fla. Bar No. 1016175                         jgrosholz@rumberger.com
Laura A. Ferro
Fla. Bar No. 1015841                         Daniel J. Gerber
Dante P. Trevisani                           Florida Bar No. 0764957
Fla. Bar No. 72912                           Samantha C. Duke
Sam Thypin-Bermeo                            Florida Bar No. 091403

                                         3
       Case 4:19-cv-00212-MW-MAF Document 162 Filed 10/02/20 Page 4 of 4




Fla. Bar No. 1019777                         Rumberger, Kirk & Caldwell
Florida Justice Institute, Inc.              Lincoln Plaza, Suite 1400
100 SE 2nd St., Ste 3750                     300 South Orange Avenue (32801)
Miami, FL 33131                              Post Office Box 1873
Telephone: (305) 358-2081                    Orlando, Florida 32802-1873
dtrevisani@floridajusticeinstitute.org       Telephone: (407) 872-7300
lferro@floridajusticeinstitute.org           dgerber@rumberger.com
sthypin-bermeo@floridajusticeinstitute.org   sduke@rumberger.com
Mlilavois@floridajusticeinstitute.org
                                             Attorneys for Defendants
Sumayya Saleh
Fla. Bar No. 119372
Southern Poverty Law Center
106 East College Ave., #1010
Tallahassee, FL 32302
Telephone: (850) 521-3024
sumayya.saleh@splcenter.org

Andrea Costello
Fla. Bar No. 532991
Christopher M. Jones
Fla. Bar No. 994642
Jennifer Painter
Fla. Bar No. 110966
Aimee Lim
Fla. Bar No. 116209
Florida Legal Services
122 E. Colonial Drive, Suite 100
Orlando, FL 32801
Telephone: (407) 801-0332 (direct)
andrea@floridalegal.org
christopher@floridalegal.org
jennifer.painter@floridalegal.org
aimee.lim@floridalegal.org

Attorneys for Plaintiffs




                                        4
14120058.1
